 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    XZAVR MOORE,                                   Case No. 1:18-cv-00601-LJO-EPG (PC)

12                       Plaintiff,                  ORDER REQUIRING PLAINTIFF TO FILE
                                                     OPPOSITION OR STATEMENT OF NON-
13           v.                                      OPPOSITION TO DEFENDANTS’ MOTION
14                                                   FOR SUMMARY JUDGMENT WITHIN
      S. TORRES, et al.,
                                                     THIRTY DAYS
15                       Defendants.
                                                     (ECF NO. 143)
16

17

18          Xzavr Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action filed pursuant to 42 U.S.C. § 1983. On September 27, 2019, Defendants
20   filed a motion for summary judgment. (ECF No. 43.) Plaintiff was required to file an opposition
21   or statement of non-opposition to the motion within twenty-one days, Local Rule 230(I), but did
22   not do so.
23          Local Rule 230(I) provides that the failure to oppose a motion “may be deemed a waiver
24   of any opposition to the granting of the motion and may result in the imposition of sanctions.”
25   While a motion for summary judgment cannot be granted by default, Heinemann v. Satterberg,
26   731 F.3d 914, 916 (9th Cir. 2013), the Court does have other options when a party fails to
27   respond. For example, if Plaintiff fails to respond, the Court may treat the facts asserted by
28   Defendants as “undisputed for purposes of the motion.” Fed. R. P. 56(e)(2). Alternatively, if
                                                     1
 1   Plaintiff fails to oppose the motion or file a statement of non-opposition, the Court may

 2   recommend that this case be dismissed for failure to prosecute and failure to comply with a court

 3   order.

 4            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that within thirty days

 5   from the date of service of this order, Plaintiff shall file an opposition or a statement of non-

 6   opposition to Defendants’ motion for summary judgment.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 28, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
